Resettled order, settling, approving and confirming the account of the receiver to collect rents in a foreclosure action, affirmed, with ten dollars costs and disbursements. The matter having been remitted by this court to Special Term to take proof on the subject of the diligence of the receiver in his management of the property committed to his care, and particularly as to the collection of rents, now after consideration of the affidavits submitted to the Special Term, we are satisfied that the court at Special Term properly exercised its discretion in settling the receiver’s account. We do not find that the receiver is chargeable, as a matter of law, with lack of diligence in the performance of his duties. The last paragraph in appellant’s brief, on page 16, is struck from the record, as being improper. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur. [See 241 App. Div. 822.]